 

Exhibit 10.10

 



BioRestorative Therapies, Inc.

40 Marcus Drive, Suite One

Melville, New York 11747

 

March 1, 2017

 

 

Mr. Francisco Silva

10 Flyers Lane

Tustin, California 92782

 

Dear Mr. Silva:

 

Reference is made to the Executive Employment Agreement, dated as of May 10,
2011, between BioRestorative Therapies, Inc. (the “Company”) and you (the
“Executive”), as amended (the “Employment Agreement”). All capitalized terms
used and not defined herein shall have the meanings ascribed to them in the
Employment Agreement.

 

Pursuant to the Employment Agreement, the Executive is entitled to receive an
annual bonus of up to 20% of his Per Annum Salary based upon the satisfaction of
certain performance goals. The parties agree that, for the year ended December
31, 2016, the Executive instead is entitled to receive an annual bonus of up to
16% of his Per Annum Salary based upon the satisfaction of the revised
performance goals set forth on Schedule A attached hereto. The Company
acknowledges and agrees that, as of the date hereof, the initial three (3)
performance goals set forth on Schedule A have been satisfied.

 

The parties agree further that the performance goals for the year ending
December 31, 2017, and the bonus amount payable with respect thereto, are as set
forth on Schedule B attached hereto.

 

Except as amended hereby, the Employment Agreement shall continue in full force
and effect in accordance with its terms.

 

  Very truly yours,         BioRestorative Therapies, Inc.         By:      
Mark Weinreb, Chief Executive Officer

 

Agreed:           Francisco Silva  

 

   

 

 

SCHEDULE A

 

2016 Bonus Milestones:

 

  ● $6,000 in the event that the Company has an article published by a
peer-reviewed journal with regard to its brtxDISC Program or ThermoStem Program;
        ● $20,000 in the event the Company files an IND application with regard
to the commencement of a clinical trial for the Company’s BRTX-100 product (the
“Clinical Trial”) (the “IND Application”) with the Food and Drug Administration
(the “FDA”);         ● $6,000 in the event the FDA clears the IND Application;  
      ● $8,000 in the event the Company commences a brown fat animal study
utilizing a potential human delivery system.

 

It is understood and agreed that (i) the filing of the IND Application with the
FDA had to be achieved by December 31, 2016 in order for the Executive to be
entitled to receive the Bonus amount; and (ii) the other milestones may occur by
July 31, 2017. In addition, the Executive must have remained continuously
employed with the Company through the date on which a particular milestone is
satisfied in order for the Executive to be entitled to receive the particular
Bonus amount. Any issue as to whether any of the foregoing milestones have been
satisfied shall be determined by the Company in its sole discretion.

 

   

 

 

SCHEDULE B

 

2017 Bonus Milestones:

 

  ● $10,000 in the event that the Company has an article published during 2017
by a peer-reviewed journal with regard to its brtxDISC Program or ThermoStem
Program;         ● $10,000 in the event the Company receives written approval to
receive one or more grants, for an aggregate amount of at least $250,000, for
research related to either the Company’s brtxDISC Program or ThermoStem Program;
        ● $20,000 in the event a patient in the Clinical Trial receives a dose
of BRTX-100;         ● $10,000 in the event the Company indentifies a novel
cell-based biologic and files for intellectual property protection relating
thereto.

 

It is understood and agreed that each of the foregoing milestones must be
achieved by December 31, 2017 in order for the Executive to be entitled to
receive the Bonus amount. In addition, the Executive must have remained
continuously employed with the Company through the date on which a particular
milestone is satisfied in order for the Executive to be entitled to receive the
particular Bonus amount. Any issue as to whether any of the foregoing milestones
have been satisfied shall be determined by the Company in its sole discretion.

 

   

 



